Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hsieh et al. (US Pub No. 2008/0301344).  
In regard to claim 1, Hsieh et al. disclose a method for allocating addresses to a plurality of bus subscribers (items 20, 30, 40 etc of figure 1) in a bus system, the bus system including a master module (item 10 of figure 1) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Hsieh discloses a master device 10, and a plurality of slave devices 20, 30, . . . , 90. Each of the slave devices 20, 30, . . . , 90 includes a control chip 22 and an address setting module 26. Each control chip 22 includes an I2C interface 24, which is connected to the master device 10 via a common I2C bus 14.  See para 12), 

    PNG
    media_image1.png
    822
    567
    media_image1.png
    Greyscale

comprising: allocating, by the master module, a first address to a first bus subscriber (in Hsieh, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage.  See para 15); transmitting, by the master module, the first address to the first bus subscriber (in Hsieh, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage.   See para 15); incrementing, by the (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001". See para 15); transmitting the second address to the second bus subscriber (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001".  See para 15); and logging in to the master module, by the second bus subscriber, with the second address (in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements. Thus, different numbers of slave devices can be connected to the master device through a common bus to enable low-cost expandability of the system.  See para 15).
HHH	In regard to claims 2, 11, Hsieh et al. disclose further: incrementing, by the second bus subscriber, the second address and allocating, by the second bus subscriber, the incremented second address as a third address to a third bus (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001". See para 15); transmitting the third address to the third bus subscriber (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001".  See para 15); and logging in to the master module, by the third bus subscriber, with the third address (in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements. Thus, different numbers of slave devices can be connected to the master device through a common bus to enable low-cost expandability of the system.  See para 15).
 HHH	In regard to claims 3, 12, Hsieh et al. disclose wherein each bus subscriber between the first bus subscriber and a last bus subscriber: incrementing a respective address and allocates the incremented respective address as an incremented address to a next bus subscriber (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001". See para 15); and transmits the incremented address to the next bus subscriber (in Hsieh, The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001".  See para 15); and wherein the next bus subscriber logs in to the master module with the incremented address (in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements. Thus, different numbers of slave devices can be connected to the master device through a common bus to enable low-cost expandability of the system.  See para 15).
 HHH	In regard to claims 4, 13, Hsieh et al. disclose wherein the bus subscribers and master module are arranged in series (see figure 1).
In regard to claims 5, 14, Hsieh et al. disclose wherein the first address is incremented by one in the incrementing step (in Hsieh, the counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001".  See para 15).
In regard to claims 6, 15, Hsieh et al. disclose wherein each bus subscriber between the first bus subscriber and the last bus subscriber increments the respective address by one as the incremented address for the next bus subscriber (in Hsieh, the counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001".  See para 15).
In regard to claims 7 16, Hsieh et al. disclose wherein each bus subscriber between the first bus subscriber and the last bus subscriber transmits the incremented address to the next bus subscriber serially arranged immediately downstream (in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements.  See para 15).
In regard to claims 8, 17, Hsieh et al. disclose wherein the last bus subscriber corresponds to a maximum possible number of bus subscribers in the bus system (in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements.  See para 15).
(in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements.  See para 15).
In regard to claims 10, 19, Hsieh et al. disclose further aborting the method and/or transmitting an error report if more than a maximum number of bus subscribers log in to the master module (in Hsieh, a fifth adder comprising a first input terminal connected to the sum output terminal of the second adder, a second input terminal connected to ground, a carry input terminal connected to the carry output terminal of the fourth adder, and a carry output terminal; and a sixth adder comprising a first input terminal connected to the sum output terminal of the third adder, a second input terminal connected to ground, a carry input terminal connected to the carry output terminal of the fifth adder, a carry output terminal being null.  See para 12, claim 3).
In regard to claim 11, Hsieh et al. disclose a bus system, comprising: a master module (item 10 of figure 1); and a plurality of bus subscribers (items 20…90 of figure 1) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Hsieh discloses a master device 10, and a plurality of slave devices 20, 30, . . . , 90. Each of the slave devices 20, 30, . . . , 90 includes a control chip 22 and an address setting module 26. Each control chip 22 includes an I2C interface 24, which is connected to the master device 10 via a common I2C bus 14.  See para 12);

    PNG
    media_image1.png
    822
    567
    media_image1.png
    Greyscale

wherein the master module is adapted to allocate a first address to a first one of the bus subscribers and to transmit the first address to the first one of the bus subscribers (in Hsieh, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage.  See para 15); wherein the first one of the bus subscribers is adapted to increment the first address, to allocate the incremented first address as a second address to a second one of the bus subscribers, and to transmit the second address to the second one of the bus subscribers (in Hsieh, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage.  The light emitting diodes LED0-LED2 emit no light due to receiving low voltages at the anodes to indicate the address received at the slave device 20 is "000". The counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1. The light emitting diode LED0 in the slave device 30 emits light, the light emitting diodes LED1 and LED2 emit no light to indicate that the address received at the slave device 30 is "001". See para 15);

(in Hsieh, thus the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices. In other embodiments, the number of the address bits may be other than three, according to practical requirements. Thus, different numbers of slave devices can be connected to the master device through a common bus to enable low-cost expandability of the system.  See para 15).

Examiner's note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Conclusion
 	All claims are rejected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hart (US Pub No. 2014/0052863) discloses a node address allocation.
Spitaels et al. (US Pub No. 2012/0271924) disclose a system and method for automatically addressing devices in a multi-drop network.
Adkins et al. (US Pub No. 2010/0306431) disclose a dynamic address change for slave devices on a shared bus.
Lin (US Pub No. 2009/0144471) discloses a serial bus device with address assignment by master device.
Schaetzle (US Pub No. 2008/0040515) discloses a method and system for automated configuring a Hart multi-drop system.
Beranbaum et al. (US Pub No. 2007/0294443) disclose an address assignment through device ID broadcast.
Burkhardt et al. (US Pub No. 2002/0049822) disclose a method for identifying and communicating with a plurality of slaves in a master-slave system.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186